 LEHIGH PORTLAND CEMENT COMPANY529LEHIGH PORTLAND CEMENTCOMPANYandUNITEDCEMENT, LIME ANDGYPSUM WORKERSINTERNATIONAL UNION, LOCAL 167,AFL.CaseNo. 5-CA-495.November 24, 1952Decision and OrderOn May 20, 1952, Trial Examiner Sidney Lindner issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpra6fices within the meaning of Section 8 (a) (1) and (5) of the Act,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Re-port attached hereto.Thereafter, the Respondent filed exceptions tothe Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations?OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Lehigh Portland CementCompany, Fordwick, Virginia, its officers, agents, successors, andassigns, shall:1.Cease and desist from :(a)Refusing to bargain collectively with United Cement, Lime andGypsum Workers International Union, Local 167, AFL, as the ex-elusive bargaining representative of its employees in the appropriate-unit with respect to the rental of company-owned houses or other con-ditions of employment.(b)Making any unilateral changes in the rentals of company-owned houses affecting any employees in the bargaining unit withoutprior consultation with the Union.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :2Pursuant to the provisions of Section 8 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Chairman Herzog andMembers Houston and Murdock].2Like the TrialExaminerwe conclude thatin this case the rental of the company-owned houses was a matter included among the conditions of the employees'employmentand bargainable as a condition of employment,whether or not it is treated as includedwithin the term"wages" as used in Section 9 (a) of the Act.We do not disagree with,the Trial Examiner in finding that such subject matter is properly considered withinthe term "wages."101 NLRB No. 110. 530DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a)Upon request, bargain collectively with the Union as the ex-clusive representative of all its employees in the aforesaid appropriateunit with respect to any changes in the rentals of company-ownedhouses occupied by such employees.(b)Post at its plant at Fordwick, Virginia, copies of the notice at-tached to the Intermediate Report herein marked "Appendix A." 3Copies of said notice, to be furnished by the Regional Director forthe Fifth Region, shall, after being duly signed by the Respondent'srepresentative, be posted by the Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the Re-spondent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the Fifth Region in writingwithin ten (10) days from the date of this Decision and Order whatsteps the Respondent has taken to comply herewith.8This notice shall be amended by substituting for the words"The Recommendationsof a Trial Examiner" in the caption thereof the words "A Decision and Order."If thisOrder is enforced by a United States Court of Appeals,the notice shall be further amendedby substituting for said words "A Decision and Order"the words"A Decree of the UnitedStates Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by United Cement, Lime and Gypsum Workers In-ternational Union,Local 167, AFL, hereincalled the Union,the General Counselof the National Labor Relations Board, herein respectively called the GeneralCounsel and the Board,by the RegionalDirectorfor the Fifth Region (Baltimore,Maryland),issued a complaint dated February 26, 1952,against Lehigh PortlandCement Company,hereincalled theRespondent,alleging that the Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and(5) and Section 2 (6) and(7) of theNational Labor Relations Act as amended,61 Stat. 136,herein calledthe Act.Copies of the charge,the complaint,and notice of hearing thereon were dulyserved on the Respondent and the Union.With respect to the unfair labor practices the complaint alleges in substancethat theRespondent on or aboutApril 9, 1951,and at all times thereafter,refusedto bargaincollectively with the Unionas the exclusive bargaining representativeof all its employees in an appropriate bargaining unit with respect to questionsarising outof therental, use,and condition of certain houses owned by Respondentand made available to its employees on a rental basis.In its answerduly filedthe Respondentadmittedgenerally the allegations ofthe complaint regarding its business operations,the appropriateness of the unit,the representationby the Unionof a majority of employees in the appropriateunit, and its ownership of certain houses which it makes available to its employeesat the Fordwick plant on a rental basis.It denied that it committed any unfairlabor practices in refusing to bargaincollectively withthe Unionwithrespect to LEHIGH PORTLAND CEMENT 'COM'PANY531questions arising out of the rental of said houses and further denied that it atany time refused to bargain collectively with the Union on the use and conditionof said houses.Upon due notice a hearing was held at Staunton, Virginia, On March 18, 1952,before the undersigned Trial Examiner. All parties were represented, participatedin the hearing, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing on the issues, to arguethe issues orally upon the record, and to file briefs and proposed findings.Amotion by the General Counsel at the end of the hearing to conform the pleadingsto the proof with respect to minor matters was granted without objection.Motions made by counsel for the Respondent during the course of the hearing todismiss the complaint on the merits where not denied or granted at the bearingare disposed of by the following findings and recommendations. At the conclusionof the hearing the General Counsel and counsel for the Respondent presentedoral argument to the Trial Examiner. Since the close of the hearing briefs havebeen received from the General Counsel and counsel for the Respondent whichhave been Only considered.Upon the entire record in the case and from his observation of the witnesses,the Trial Examiner makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTLehigh Portland Cement Company, a Pennsylvania corporation, operates 14plants in 11 States engaged in the manufacture and sale of cement.One of the14 plants is in Fordwick, Virginia, referred to herein as the Fordwick plant, theonly plant involved in this proceeding.In the course and conduct of its businessoperations at the Fordwick plant, the Respondent causes and has continuouslycaused a substantial amount of raw materials used by it in the manufacture, sale,and distribution of cement and allied products to be purchased, transported, anddelivered in interstate commerce from and through States of the United Statesother than the Commonwealth of Virginia to its Fordwick plant and causes andhas continuously caused a substantial amount of its finished products to be sold,transported, and delivered in interstate commerce to and through States of theUnited States other than the Commonwealth of Virginia from its Fordwick plant.The Respondent's answer admits and it is herebyfound that the Respondent isengaged in commerce within the meaning of the Act.II.THELABOR ORGANIZATION INVOLVEDUnited Cement, Lime and Gypsum Workers International Union, Local 167,AFL, isa labor organization admitting to membershipemployees of theRespondent.III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unit and representation by the Union of a majority thereinThere is no dispute between the parties as to the appropriateness of the unitin this proceeding. It is found, in accordance with the stipulation of the parties,that all maintenance and production employees of the Respondent at its Fordwickplant excluding all supervisory, laboratory, and clerical employees, constitute aunit appropriate for collective bargaining within the meaning of Section 9 (b)of the Act.242305-53- 35 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDNor is there any contest regarding the representation by the Union of a ma-jority in the said described unit.TheBoard inits certificationof representativesissued February 28, 1942, 39 NLRB 398, certified the Unionas the exclusiverepresentative of the employees in the unit for the purposes of collective bar-gainingin respect to rates of pay, wages, hours of employment,and other condi-tions of employment.At all times since February 28, 1942, theUnion has beenthe duly designatedbargainingrepresentative of a majorityof the employeesin the aforesaid appropriatebargainingunit and by virtue ofSection 9(a) of theAct the Union was on February 28, 1942, and at all times thereafterhas beenand is now the exclusive representative of all employeesin such unit for thepurposes of collectivebargainingwith respect to rates of pay,wages,hours ofemployment, and other conditions of employment. Since 1942, theparties havehad contractual relations and the current collective-bargaining contract wassigned by the partiesSeptember2, 1950, and is effective until May 1, 1952.2.The refusalto bargainThe Respondent acquired its Fordwick plant by purchasefrom theVirginiaPortland Cement Co. in 1916 at which time there were approximately 150 dwell-ing units located on property owned by the Respondent adjacentto the plant.At the present time there are 65 such dwelling units.The Respondent employs approximately 288 persons of which 254 personsare in the collective-bargaining unit represented by the Union.Of the 65 dwelling units owned by the Respondent, 50 are rented to employeesin the bargaining unit, 10 are rented to nonunit employees, including super-visors and clerical employees, and 5 are rented to nonemployees.Of these 5dwelling units, 3 are occupied by persons who were employees when theiroccupancy commenced but who are no longer employees of theRespondent ; 1 isoccupied by the mother of an employee who pays the rent but does not live there;and 1 which includes a house and farm is leased to a nonemployee who in turnsublets it to an employee with the approval of theRespondent'Sixty-two of the commpany-owned dwellings are within a radius of 1 mile fromthe plant with the majority situated within one-half mile or lessof the plant.One hundred thirty-one employees own their homes within a 1-to 20-mileradius ofthe plant, and 57 employees rent private housing within a 1- to 35-mileradius of the plant'Although no formal list of applicants for its dwellingunits is maintained bythe Respondent and applicants make verbal requests for housing to Plant Man-ager H. F. Shellenberger, who may or may not make a note of the same, therecord reveals that at the present time about 10 employees have applied forcompany housing facilities. John Young, director of employee relations for the1 In this regard,Jesse Powell,an employee for 17 years who has occupied a company-owned house for 12 years, testified without contradiction that no person has ever movedinto a company-owned house who was not an employee of the Respondent.2These figures are broken down as follows:35 employees rent privately owned dwellingsin Craigsville,28 are 1 mile from the plant and 7 are 2 miles from the plant;11 employeesrent private homes in Augusta Springs, 9 are located 3 miles from the plant,1 four milesand 1 six miles from the plant;9 employees rent private homes in Goshen,2 are 3 milesfrom the plant, 3 are 4 miles from the plant, 3 are 5 miles from the plant ; 1 is 6 milesfromthe plant ; 1 employeelives in a rented,privatelyowned dwelling in Staunton, whichis located 23 miles from the plant ; 1 employee rents his home in Waynesboro which is35 miles from the plant.Thirty-seven employees own their homes in the Fordwick area,the locations of which range from 1 to 5 miles from the plant.Fifty-six employees owntheir homes in Craigsville.Eleven employees own their homes in Augusta SpringsTwenty-four employees own their homes in Goshen.Two employees own theirhomes inSwoop located 14 miles from the plant.One employee owns his home in Headwaterswhich is 20miles from the plant. LEHIGH PORTLAND CEMENT COMPANY533Respondent,testifiedthat housingin the vicinity of theplant is in strong demand.Employee JuliusPowell testified that he hashad hisapplicationfor companyhousing onfile forover 9 months.Powell lives in Staunton, Virginia,23 milesfrom the plantand has been unable to find housingin the vicinity of Fordwick.Company-owned dwellings are not leased on the basis of order of applications.The Respondent generally continues to rent those houses that have been occupiedby supervisors to supervisors and the other dwellings to employees if thereare such applicants.Selection of tenants is made by the Respondent after con-sideration, among other factors, of the size of the house and the size of theemployee's family.Leases have been entered into by most of the occupants ofcompany-owned dwelling units.About 9 or 10 however, have notsigned leases.The same lease form is in use whether the tenant is an employee or nonemployee.It is alsorevealed that the lease now in use is in exactly the same form as thatin use in 1926.8Maintenance and repairs of the company-owned dwelling units are taken careof by the Respondent's department of valuation and property.The amount of the rent of the company-owned dwelling units varies withthe size of the unit and with the conveniences within the unit.'Some employeespay their rent in cash ; the majority, however, have the same deducted fromtheir pay check after having first delivered a written authorization for suchdeduction to the Respondent.On or about March 30, 1951, the Respondent announced a rent increase onall of its dwellings to take effect May 1, 1951.6Young testified this was the onlyincrease in rent since 1937.3 The lease reads as follows :THIS AGREEMENT Made this ------------day ofAnno Domini,19____, Between LEHIGH PORTLAND CEMENTCo., of New Jersey,of the first part,and -------------------- of the second part.WITNESSETH,That the saidparty of the first part,do by thesepresents lease andlet unto the said party of the second part,all that certain house and lot of groundbelongingto the same,situated in Craigsville,in the countyof Augusta,and Stateof Virginia,the same being known as premisesNo. ------ In the scheduleof tenanthouses belonging to LEHIGH PORTLAND CEMENTCo.Thelease of said premises tocommence from the ------------day of 19__, and be terminated and concluded atthe will andpleasure of said party of the first part.The said party of the secondpartyielding and payingfor the same at the rate ofDollars per____________ and agreeing to do suchwork as he may be directedto doby the sameparty of the first part, or any of theirauthorized assistants,at or about any of thefurnaces or farms, orany otherpremises belonging to said party of the first part, atthe rates of wages that are or maybe establishedfor thedifferent kinds of work bythe said party of thefirst part.The said party of the second part also agrees notto underlet said houseor premisesherebyleased,or any portion thereof,without thewritten consent of said party of the firstpart being firsthad andobtained,and uponthe termination of this lease, the propertyis to be given up to said party of the firstpart, upon------------days notice,in as good condition as It now is,ordinary wearand tear and unavoidable accidents excepted.IN WITNESS WHEREOF. The said parties to this agreement have hereunto set theirhands and sealsthe day and yearabove written.WITNESS AT SIGNING.[SEAL][SEAL][SEAL]Conveniences includea bathroom,conditionof the house, distance from the plant, anda central heating system.s The increased rents are as follows : Four-room housewith conveniences $22.50; four-room housewithout conveniences $12; four-room housewithout conveniencesand withoutelectricity$8.Five-room house with conveniences $18.50; five-room house without con-veniences$12.Six-room house with conveniences$22.50;six-roomhouse without con-veniences$16.Eight-room house with conveniences $28-50;without conveniences $17.50Nine-roomhouse with conveniences and two baths $45. Eleven-room house with con-veniences $35. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt a meeting held to process grievances on April 9, 1951, the employees sub-mitted to Plant Manager Shellenberger a document reading as follows:We, the undersigned, protest to company's action in raising the rent inthe company-owned houses.This is in reality a pay cut, and since thematter of rental in company houses is subject to collective bargaining, werequest the company to return the overcharges to each individual and takethe matter of house rentals up with the Union before any other action istaken.Shellenberger speaking for the Respondent advised the employees that rentalof company-owned dwellings was not a matter of collective bargaining andrefused to discuss it.On April 16 and 17, 1951, meetings between the Union and the Respondent wereheld to process grievancesWhen the subject of rentals on company-owneddwellings was again brought up by the Union, Young informed Del Barr, thedistrict representative of the Union, that the Respondent did not consider rentalsof company-owned dwellings a matter for collective bargaining.Young reiterated the same position to Lawrence Taub, vice president of theInternational Union, at grievance meetings held between the Union and theRespondent on June 14 and 15, 1951.Upon the completion of the grievance meeting on June 15, Young, Shellenberger,Taub,Barr,and a committee of three employees inspected several of the com-pany-owned houses.The Union took the position through Taub that the housesshould be put in condition, the rent increase refunded to the employees, andthen the parties bargain collectively regarding the terms of a reasonable rentincrease.Taub inquired of Young if the Respondent had any program for repair-ing and maintaining the company-owned dwellings.Young stated he did notknow since this matter was handled by Respondent's valuation and propertydepartment.On July 10, 1951, Young informed Taub that maintenance of company-owneddwellings was on a regularly scheduled plan and again advised Taub that theRespondent did not consider the rental of company-owned dwellings a subject fprcollective bargaining.Under date of July 21, 1951, Taub wrote Young the following letter :Mr. JACK YoUNG,Lehigh Portland Cement Company,Allentown, Pennsylvania.DEAR MR. Yours: When I met with you in St. Louis recently to discussthe matter of housing in behalf of our membership in Local 167, Fordwick,Virginia, it was my understanding that the company had or was going toassign three men to the job of repairingand keeping these company-ownedhomes in condition.At that time too, I disagreed with you on your posi-tion that the rent should remain as it is, however, I was willing to submitthe complete matter to our membership in Fordwick, Virginia. I suggestedthat they meet with Mr. Shellenberger, Superintendent, and discuss thismatter thoroughly including the requesting him to give our members anidea of what the company had in mind.I am now informed that Mr. Shellenberger is not aware that any planshave been made or are being made towards repairing these homes and,consequently, it appears that no such plans are in the immediate future.Therefore, the Local Union has taken this position :1.That I schedule a meeting with you in Fordwick, Virginia forMonday, July 30 at 1: 00 P. M. at the plant. LEHIGH PORTLAND CEMENT COMPANY5352.That the company refund all the money representing the increasein rentals to each employee involved and when we meet on Monday weshall bargain on the matter of increasing the rents and repairing andmaintenance of these company-owned homes.In the event you are not prepared to comply with the above requests thenthe matter will be presented to the National Labor Relations Board and theLehigh Portland Cement Company will be charged with unfair labor prac-tices for failure to bargain on what we know to be a bargainable issue.Trusting I will hear from you on this most important matter within thenext day or two, I amVery truly yours,(S)LAWRENCE TAUB,7th General Vice President.As a result of the said letter a meeting was held on August 1, 1951, at-tended by Young, Taub, and a grievance committee of Respondent's employeesto discuss the rentals of company-owned dwellings.Respondent maintainedits position that this subject was not one for collective bargaining.On August 15, 1951, the Union filed its charge in the instant proceeding.During the course of the contractual relations between the parties the ques-tion of rents on company-owned dwellings had not been raised by either partyuntil April 9, 1951.ConclusionsThe Respondent admits its refusal to bargain on the issue of rentals of com-pany-owned houses.With respect to the refusal tobargain regarding the useand condition of the said houses, the record discloses that this matter was takenup by the Union on June 15, 1951, and tied in directly with the rental issue.It was againraised by the Union in its letter of July 21, 1951. No discussion. wasengaged inregarding this matter other than Young's statement to the Union thatsuch matters were handled by the Respondent's department of valuation andproperty.Thereafter the Union requested the Respondent to bargain on bothsubjectsand was refused. I find that Respondent refusedto bargain on the issueof use andcondition of company-owned dwellings.The Respondent argues thatas a generalproposition company houses arenot a proper subject of negotiation with a union unless it can beshown thatcertain additional circumstances exist,as for example,that company housesare a necessary part of the enterprise and that they are rented at such ratesto the employees as to represent a substantial part of the remuneration. Insupport thereof he cites N.L. R. B. v. Hart Cotton Mills,'190 F. 2d 964 (C. A. 4),wherein Judge Soper by way of dictum said, "The company's contention thatcompany houses are not a proper subject of negotiation with a unionrepresent-ing theemployees cannot be sustained as a general proposition. .Jn many millssuch houses are a necessary part of the enterprise and in this instance they weremaintainedby the employer and rented at such rates to the employees as to repre-sent a substantialpart of their remuneration." I do not agree withRespondent'scounsel's interpretation of Judge Soper's opinion.But in any event, while the Respondent does not require its employees tolive in company-owned dwellings, in the sense that the Respondent imposesno expressobligation to do such as a condition to obtaining or retaining em-ployment, the Respondent nevertheless has been providing company-owned dwell-ingsto a part of its working staff since it acquired the plant and property at 536DECISIONSOF NATIONALLABOR RELATIONS BOARDFordwick, Virginia, in 1916 and indeed at nominal rentals' Furthermore, hon-ing in this area is in short supply as is evidenced from the credible testimonyof employee Julius Powell who must travel 23 miles each way to get to and fromwork.As a result of the combination of these circumstances, the employeesare necessarily obliged to live in company facilities if they are to work at theplant.The net result is that such facilities not only represent a necessary con-dition of employment as it affects these employees, but one thatexerts the sameforce and effect as a condition that is expressly made a necessary part of em-ployment. I am unable to perceive any difference in this case from theWeyer-haeuser Timber Companycase, 87 NLRB 672, other than in the instant situa-tion we are dealing with company-owned dwellings rented to employees at nomi-nal rents whereas inWeyerhaeuserthe company served meals and provided lodg-ing to some of its employees. In that case the Board said: "This type of con-dition, which is a necessary aspect of employment, is clearly a condition underwhich certain of the Respondent's employees are compelled to work, and there-fore constitutes a `condition of employment' within the meaning of Section 9 (a)of the Act," citingAbbott Worsted Mills, Inc.,36 NLRB 545 enfd. 127 F. 2d 438(C. A. 1), where it was held that the lease of company-owned houses to em-ployees which apparently was done simply as a convenience for the employeesconstituted a condition of their employment within the meaning of the Act.'The privilege of living in a company-owned dwelling in and of itself repre-sents an "emolument of value," in that it saves the employees the otherwisenecessary expense at least of the transportation if they had to live elsewhereand travel longer distances to and from work.' Accordingly, I find that the Em-ployer-provided living accommodations are encompassed within the term "wages"within the meaning of Section 9 (a) of the Act'The Respondent argued at the hearing and in its brief that the Board's deci-sion inBemis Bros. BagCo., 96 NLRB 728, rested primarily upon the termsof the lease therein 10The General Counsel contends that the Board in theBemiscase reiterated its previous policy, holding that company-owned housingis a proper subject for collective bargaining and then adverted to the termsof the lease as added evidence that the housing provided by the employer in theBemiscase was an integral part of the employment relationship.Moreover,the General Counsel contends, the terms of the lease in the instant case adds As noted hereinabove,the rent increase on May 1, 1951,was the only increase knownto Young who has been in the Respondent's employ since 1937.An idea of the low rentalsis obtained from the schedule of rentals for company-owned dwellings set forth bereinabovewhich include the increases.4 See alsoElgin Standard Brick Manufacturing Company,90 NLRB 1467.8 Of the 65 company-owned houses,60 are located less than one-tenth of a mile to three-quarters of a mile from the plant,and only 1 company-owned house is 2 miles from theplant.The majority of the employees who either rent privately owned dwellings or owntheir homes live greater distances from the plant.9 SeeInland Steel Company, 77NLRB 1,enfd. 170 F.2d 247(C. A. 7), cert. denied 336U. S. 960(involving a retirement and pension plan);W. W.Crossand Company, 77NLRB1162,enfd.174 F.2d 875(C.A. 1) (involving a group health and accident insuranceprogram).Moreover,in remedying the effects of unlawful discriminatory discharges, the'Board has consistently treated the value of the privilege of living in a company house aspart of an employee'swages for purposes of requiring the employer to make restitutionof "back pay,"pursuant to Section 10 (c) of the Act. SeeBellOil and(}as, 2 NLRB577, 585-586,enfd.91 F. 2d 509 (C. A. 5) decree entered October 18,1937,enforcingorder as amended on another point by 2 NLRB 586;N. L. R. B. v. Stowe Spinning Com-pany,165 F.2d 609,615 (C.A. 4) enforcing 70 NLRB 614,630-631,as modified on othergrounds.io Thelease among other things restricted the rentals of dwelling units to Bemis em-ployees ; subleasing was prohibited;tenancy was on a week-to-week basis ; and occupancywas conditioned upon continuing in Bemis' employ. LEHIGH PORTLAND CEMENT COMPANY537to and support the conclusionthat company-owned housing herein is an integralpart of the employmentrelationship.The lease provides in part that the em-ployee (tenant)agrees in renting acompany-owned dwelling "to do such workas he may be directed to do by [the Respondent], or any of [its] authorizedassistants, at or about any of thefurnaces or farms,or any otherpremisesbelonging to [the Respondent], at the rate of wages that are or may be estab-lished for the different kinds of work by [the Respondent]," thus clearly con-templating that the tenancy of company-owned houses is regarded by the Re-spondent as an incident of the employer-employee relationship. I find meritin the General Counsel's contention.Upon the foregoing and the record as a whole, I find that the Respondent'sowned-and-operated housing units are a mandatory subject of collective bar-gaining under the Act ; that the rental of such units is an integral part of thesubject of company housing ; and accordingly, that the Respondent on April 9,1951, and thereafter, by refusing to bargain collectively with the Union con-cerning the issue of rentals for company-owned housing, has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYIt has been found that the Respondent by unilaterally increasing the rentalsof company-owned houses and refusing to negotiate with the Union on the sub-ject, has refused to bargain collectively. In order to effectuate the policiesof the Act, it will be recommended that the Respondent be required upon requestto bargain collectively with the Union as the exclusive representative of itsemployees in the appropriate unit on the rentals of company-owned houses andto refrain in the future from acting unilaterally in any matters involving therentals of company-owned houses whereby employees in the unit may be sub-stantially affected, without consultation with the Union.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following :CONCLUSIONS OF LAW1.United Cement, Lime and Gypsum Workers International Union, Local 167,AFL, is a labor organization within the meaning of Section 2 (5) of the Act.2.All maintenance and production employees of the Respondent at its Ford-wick plant excluding all supervisory, laboratory, and clerical employees consti-tute a unit appropriate for collective bargaining within the meaning of Section 9(b) of the Act.3.United Cement, Lime and Gypsum Workers International Union, Local 167,AFL, is now and during all times material herein has been, the exclusive repre-sentative of all the employees of the Respondent in the above-found appropriateunit, within the meaning of Section 9 (a) of the Act.4.By refusing on April 9, 1951, and at all times thereafter to bargain collec-tivelywith United Cement, Lime and Gypsum Workers International Union, 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 167, AFL, as the exclusive representative of ,all its employees in the afore-said appropriate unit relative to the rentals of company-owned houses occupiedby employees, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By said acts the Respondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 of the Actand thereby engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of section 2 (6) and (7) of the Act.[Recommendations omitted frompublicationin this volume.]Appendix ANOTICE To ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with United Cement, Lime andGypsum Workers International Union, Local 167, AFL, as the exclusiverepresentative of all the employees in the bargaining unit described hereinwith respect to changes in rentals of company-owned houses at our Ford-wick plant.WE WILL NOT make any unilateral changes affecting any employees in theunit represented by the union with respect to company housing without priorconsultation with the union.The bargaining unit is:All maintenance and production employees at our Fordwick plant, exclud-ing allsupervisory, laboratory, and clerical employees.LEHIGH PORTLAND CEMENT COMPANY,Employer.Dated --------------------By -----------------------------------------(Representative),(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.NEW JERSEY OYSTER PLANTERS AND PACKERS ASSOCIATION, INC.andUNITED PACKINGHOUSE WORKERS OF AMERICA,CIO,PETITIONER.Case No. 4-RC-1673.November .°L.1, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Harold X. Summers, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].101 NLRB No. 118.